Citation Nr: 1549667	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  08-39 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for Crohn's Disease, irritable bowel syndrome, and pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel





INTRODUCTION

The Veteran had active military service from August 2003 to December 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) San Diego, California, which granted service connection with an initial evaluation of 10 percent, effective December 27, 2006.  An October 2010 rating decision increased that evaluation to 30 percent, effective December 27, 2006.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to an initial evaluation in excess of 30 percent for Crohn's Disease, irritable bowel syndrome, and pancreatitis.  The Board finds that a new VA examination should be conducted to determine the current severity of the Veteran's service-connected disabilities.  In both the Veteran's April 2015 Statement of Accredited Representative in Appealed Case and October 2015 Appellant's Brief, a new examination is requested as the one of record "is too old to adequately evaluated the disability" in light of the Veteran's claim that her condition has worsened. 

Both documents indicate that it is the January 2010 VA examination that is too old to adequately evaluated the disability not addressing the fact there has been a subsequent VA examination in April 2013.  In light of the fact that both documents requesting a new examination postdate the April 2013 examination, the Board reads the request for a new examination to indicate that the April 2013 examination is also too old to adequately evaluate the disability.  Such a reading ensures an adequate record upon which to decide the claim.

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that her disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).    

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current severity and extent of the Veteran's Crohn's Disease, irritable bowel syndrome, and pancreatitis.  The examiner must review the claims folder in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished. 

Note: The Board is primarily concerned with whether the Veteran's conditions results in (a) numerous attacks a year and malnutrition, with health only fair during remissions; (b) marked malnutrition, anemia, and general debility, or serious complication as liver abscess; (c) frequent attacks of abdominal pain, loss of normal body weight and other findings showing continuing pancreatic insufficiency between acute attacks; or (d) frequent recurrent disabling attacks of abdominal pain with few pain free intermissions and with steatorrhea, malabsorption, diarrhea, and severe malnutrition.   

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

